932 So.2d 617 (2006)
Travarus Q. PRUITT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-416.
District Court of Appeal of Florida, First District.
July 3, 2006.
Michael Ufferman of Michael Ufferman Law Firm, P.A., Tallahassee, for Petitioner.
Charlie Crist, Attorney General, Diego Puig and Bryan Jordan, Assistant Attorneys General, Tallahassee, for Respondent.
PER CURIAM.
As the state correctly concedes, petitioner's motion for reduction or modification of sentence pursuant to Florida Rule of Criminal Procedure 3.800(c) was timely filed. Accordingly, contrary to its order, the trial court did possess jurisdiction to consider the merits of that motion. The state also correctly concedes that the trial court's order constitutes a departure from the essential requirements of law, entitling petitioner to the writ of certiorari he seeks. See, e.g., Davis v. State, 745 So.2d 499 (Fla. 1st DCA 1999). The petition *618 seeking a writ of certiorari is granted; the trial court's order denying petitioner's rule 3.800(c) motion for lack of jurisdiction is quashed; and the case is remanded for further proceedings.
PETITION FOR WRIT OF CERTIORARI GRANTED.
ERVIN, WEBSTER, and THOMAS, JJ., Concur.